This cause was argued before a Department of this court on July 6, 1938, and was thereafter reassigned to September 7, 1938, to be heard by the court sitting En Banc. At the second argument, Judge Blake was disqualified and did not participate. After argument before the other eight Judges, the matter was considered by them. Of these, Judges Main, Holcomb, Millard and Simpson were of the opinion that the judgment of the trial court should be affirmed, and Chief Justice Steinert and Judges Beals, Geraghty and Robinson were of the opinion that the judgment of the trial court should be reversed.
[1] Inasmuch as there is no majority either for affirmance or reversal, the judgment of the trial court will, therefore, stand affirmed. *Page 348